Citation Nr: 0703052	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  05-01 195	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


ISSUE

Entitlement to an effective date earlier than September 8, 
2003, for a rating in excess of 10 percent for lower back 
strain with minimal scoliosis and rotation of lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


REMAND

The veteran had active military service from July 1984 to 
July 1988, and from October 1990 to March 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas, which increased the rating for 
lower back strain with minimal scoliosis and rotation of 
lumbar spine from 0 percent to 10 percent effective September 
8, 2003.  

In correspondence received by the RO in May 2004 the veteran 
stated "I am filing a notice of disagreement."  This notice 
of disagreement (NOD) complies with regulatory provisions.  
38 C.F.R. § 20.201 (2006); see also Gallegos v. Gober, 14 
Vet. App. 50 (2000) (an NOD need only consist of a writing 
that expresses disagreement with an RO decision).  In 
September 2004 the RO issued a statement of the case (SOC); 
however, in contravention of 38 U.S.C.A. §  7105(d)(1)) and 
38 C.F.R. § 19.29(b), this document did not provide the 
veteran with a summary of the applicable laws and regulations 
(rating criteria) regarding his claim for an increased 
rating, and did not include a discussion of how such laws and 
regulations affected the RO's determination.  The case must 
therefore be remanded.  See Manlicon v. West, 12 Vet. App. 
238 (1999). 

Included within the May 2004 NOD was a claim for an earlier 
effective date, which is regarded as a "downstream" element 
of the veteran's claim for an increased rating.  See Grantham 
v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (noting that an NOD 
that raises an issue not previously covered by 
section 5103(a) notice given by VA upon receipt of a 
substantially complete application but that relates to the 
claim evidenced by that application constitutes a 
"downstream element" of that claim).  See also VAOPGCPREC 
8-2003 ( . . . when determining the proper effective date for 
the payment of benefits, VA treats a new issue raised in an 
NOD as an element of the claim that has been placed in 
appellate status by the Notice of disagreement).  In the 
September 2004 SOC the RO advised the veteran that his claim 
for an earlier effective date for his back disorder was 
denied.  The veteran then filed a substantive appeal 
regarding his claim for an earlier effective date.

Inasmuch as the veteran's claim for an earlier effective date 
is a downstream element of the claim for an increased rating, 
these issues are regarded as inextricably intertwined.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues 
are "inextricably intertwined" when they are so closely 
tied together that a final Board decision cannot be rendered 
unless both issues have been considered).  Because the issues 
are inextricably intertwined, the Board is unable to review 
the issue on appeal (an earlier effective date) until the 
RO's completion of procedural steps for appeal of the issue 
of an increased rating for lower back strain with minimal 
scoliosis and rotation of lumbar spine.  Id.  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  Issue an SOC to the veteran and his 
representative concerning the following 
issue:

Entitlement to a rating in 
excess of 10 percent for lower 
back strain with minimal 
scoliosis and rotation of 
lumbar spine. 

The veteran and his representative should be 
informed of the requirement of filing a 
timely substantive appeal subsequent to 
receipt of the SOC, in order to perfect that 
claim.

2.  Following completion of the above the 
case should be returned to the Board for 
appellate review of the veteran's claim for 
an earlier effective date for rating in 
excess of 10 percent for lower back strain 
with minimal scoliosis and rotation of lumbar 
spine, along with any other issue perfected 
on appeal, unless the veteran notifies the RO 
in writing that he is withdrawing his appeal  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).






_________________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

